 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    MITCHELL AJURIA RAMOS,                          Case No. 1:19-cv-00280-JLT (PC)
12                       Plaintiff,                   FIRST SCREENING ORDER
13            v.                                      (Doc. 1)

14    RAMADAN,                                        21-DAY DEADLINE

15                       Defendant.
16

17          Plaintiff filed this action based on Dr. Ramadan’s alleged failure to provide him treatment
18   for his chronic pain. However, Plaintiff’s allegations are not specific enough to state a cognizable
19   claim. Because Plaintiff may be able to cure the defects in his pleading, he is granted leave to file
20   an amended complaint.
21          A.      Screening Requirement
22          The Court is required to screen complaints brought by prisoners seeking relief against a
23   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
24   Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
25   frivolous, malicious, fail to state a claim upon which relief may be granted, or that seek monetary
26   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2); 28 U.S.C.
27   § 1915(e)(2)(B)(i)-(iii). A complaint must be dismissed if it lacks a cognizable legal theory or
28   fails to allege sufficient facts under a cognizable legal theory. See Balistreri v. Pacifica Police

                                                       1
 1   Department, 901 F.2d 696, 699 (9th Cir. 1990).
 2           B.      Summary of Plaintiff’s Complaint
 3           Plaintiff seeks money damages based on Dr. Ramadan’s alleged failure to provide any
 4   treatment for Plaintiff’s chronic pain. However, Plaintiff’s allegations are very generalized legal
 5   conclusions that he has chronic pain and that Dr. Ramadan has refused to provide any treatment
 6   because he feels Plaintiff is too young to be in pain. Plaintiff may be able to provide specific
 7   allegations which correct the deficiencies in his pleading. Thus, he is given the pleading
 8   requirements, the standards for a medical claim under the Eighth Amendment, and leave to file an
 9   amended complaint.
10           C.      Pleading Requirements
11                   1.      Federal Rule of Civil Procedure 8(a)
12           “Rule 8(a)’s simplified pleading standard applies to all civil actions, with limited
13   exceptions,” none of which applies to section 1983 actions. Swierkiewicz v. Sorema N. A., 534
14   U.S. 506, 512 (2002); Fed. R. Civ. Pro. 8(a). A complaint must contain “a short and plain
15   statement of the claim showing that the pleader is entitled to relief. . .” Fed. R. Civ. Pro. 8(a).
16   “Such a statement must simply give the defendant fair notice of what the plaintiff’s claim is and
17   the grounds upon which it rests.” Swierkiewicz, 534 U.S. at 512.
18           Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a
19   cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556
20   U.S. 662, 678 (2009), quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).
21   Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim that is

22   plausible on its face.’” Iqbal, 556 U.S. at 678, quoting Twombly, 550 U.S. at 555. Factual

23   allegations are accepted as true, but legal conclusions are not. Iqbal, at 678; see also Moss v. U.S.

24   Secret Service, 572 F.3d 962, 969 (9th Cir. 2009); Twombly, 550 U.S. at 556-557.

25           While “plaintiffs [now] face a higher burden of pleadings facts. . .” Al-Kidd v. Ashcroft,

26   580 F.3d 949, 977 (9th Cir. 2009), the pleadings of pro se prisoners are still construed liberally

27   and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

28   However, “the liberal pleading standard . . . applies only to a plaintiff’s factual allegations,”

                                                         2
 1   Neitze v. Williams, 490 U.S. 319, 330 n.9 (1989), “a liberal interpretation of a civil rights
 2   complaint may not supply essential elements of the claim that were not initially pled,” Bruns v.
 3   Nat’l Credit Union Admin., 122 F.3d 1251, 1257 (9th Cir. 1997) quoting Ivey v. Bd. of Regents,
 4   673 F.2d 266, 268 (9th Cir. 1982), and courts are not required to indulge unwarranted inferences,
 5   Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and
 6   citation omitted). The “sheer possibility that a defendant has acted unlawfully” is not sufficient,
 7   and “facts that are ‘merely consistent with’ a defendant’s liability” fall short of satisfying the
 8   plausibility standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969. Plaintiff must identify
 9   specific facts supporting the existence of substantively plausible claims for relief, Johnson v. City
10   of Shelby, __ U.S. __, 135 S.Ct. 346, 347 (2014) (per curiam) (citation omitted). If he chooses to
11   file an amended complaint, Plaintiff should endeavor to make it as concise as possible, but must
12   include specific factual allegations.
13                  2.      Linkage and Causation
14          Section 1983 provides a cause of action for the violation of Plaintiff’s constitutional or
15   other federal rights by persons acting under color of state law. Nurre v. Whitehead, 580 F.3d
16   1087, 1092 (9th Cir 2009); Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006);
17   Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). “Section 1983 is not itself a source of
18   substantive rights but merely provides a method for vindicating federal rights elsewhere
19   conferred.” Crowley v. Nevada ex rel. Nevada Sec’y of State, 678 F.3d 730, 734 (9th Cir. 2012)
20   (citing Graham v. Connor, 490 U.S. 386, 393-94 (1989)) (internal quotation marks omitted). To
21   state a claim, Plaintiff must allege facts demonstrating the existence of a link, or causal

22   connection, between each defendant’s actions or omissions and a violation of his federal rights.

23   Lemire v. California Dep’t of Corr. and Rehab., 726 F.3d 1062, 1074-75 (9th Cir. 2013); Starr v.

24   Baca, 652 F.3d 1202, 1205-08 (9th Cir. 2011).

25          Plaintiff’s allegations must demonstrate that Defendant personally participated in the

26   deprivation of his rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). This requires the

27   presentation of factual allegations demonstrating a plausible claim for relief. Iqbal, 556 U.S. at

28   678-79; Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The mere possibility of

                                                        3
 1   misconduct, which is all that Plaintiff’s allegations in the Complaint amount to, falls short of
 2   meeting this plausibility standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.
 3           D.      Claim for Relief
 4           Prison officials violate the Eighth Amendment if they are “deliberate[ly] indifferen[t] to [a
 5   prisoner’s] serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 104 (1976). “A medical need
 6   is serious if failure to treat it will result in ‘“significant injury or the unnecessary and wanton
 7   infliction of pain.”’” Peralta v. Dillard, 744 F.3d 1076, 1081-82 (2014) (quoting Jett v. Penner,
 8   439 F.3d 1091, 1096 (9th Cir.2006) (quoting McGuckin v. Smith, 974 F.2d 1050, 1059 (9th
 9   Cir.1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th
10   Cir.1997) (en banc)).
11           To maintain an Eighth Amendment claim based on medical care in prison, a plaintiff must
12   first “show a serious medical need by demonstrating that failure to treat a prisoner’s condition
13   could result in further significant injury or the unnecessary and wanton infliction of pain. Second,
14   the plaintiff must show the defendants’ response to the need was deliberately indifferent.”
15   Wilhelm v. Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012) (quoting Jett, 439 F.3d at 1096
16   (quotation marks omitted)).
17           As to the first prong, indications of a serious medical need “include the existence of an
18   injury that a reasonable doctor or patient would find important and worthy of comment or
19   treatment; the presence of a medical condition that significantly affects an individual’s daily
20   activities; or the existence of chronic and substantial pain.” Colwell v. Bannister, 763 F.3d 1060,
21   1066 (9th Cir. 2014) (citation and internal quotation marks omitted); accord Wilhelm, 680 F.3d at

22   1122; Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir. 2000). Plaintiff’s allegations are not specific

23   enough for the Court to discern whether his chronic pain condition amounts to a serious medical

24   need.

25           As to the second prong, deliberate indifference is “a state of mind more blameworthy than

26   negligence” and “requires ‘more than ordinary lack of due care for the prisoner’s interests or

27   safety.’” Farmer v. Brennan, 511 U.S. 825, 835 (1994) (quoting Whitley, 475 U.S. at 319).

28   Deliberate indifference is shown where a prison official “knows that inmates face a substantial

                                                        4
 1   risk of serious harm and disregards that risk by failing to take reasonable measures to abate it.”
 2   Id., at 847. In medical cases, this requires showing: (a) a purposeful act or failure to respond to a
 3   prisoner’s pain or possible medical need and (b) harm caused by the indifference. Wilhelm, 680
 4   F.3d at 1122 (quoting Jett, 439 F.3d at 1096). “A prisoner need not show his harm was
 5   substantial; however, such would provide additional support for the inmate’s claim that the
 6   defendant was deliberately indifferent to his needs.” Jett, 439 F.3d at 1096, citing McGuckin, 974
 7   F.2d at 1060.
 8          Deliberate indifference is a high legal standard. Toguchi v. Chung, 391 F.3d 1051, 1060
 9   (9th Cir.2004). “Under this standard, the prison official must not only ‘be aware of the facts from
10   which the inference could be drawn that a substantial risk of serious harm exists,’ but that person
11   ‘must also draw the inference.’” Id. at 1057 (quoting Farmer, 511 U.S. at 837). “‘If a prison
12   official should have been aware of the risk, but was not, then the official has not violated the
13   Eighth Amendment, no matter how severe the risk.’” Id. (quoting Gibson v. County of Washoe,
14   Nevada, 290 F.3d 1175, 1188 (9th Cir. 2002)).
15          To prevail on a deliberate-indifference claim, a plaintiff must also show that harm resulted
16   from a defendant’s wrongful conduct. Wilhelm, 680 F.3d at 1122; see also Jett, 439 F.3d at 1096;
17   Hallett v. Morgan, 296 F.3d 732, 746 (9th Cir. 2002) (prisoner alleging deliberate indifference
18   based on delay in treatment must show delay led to further injury). Plaintiff is cautioned that he
19   must show that general allegations of continuing, chronic pain are not necessarily sufficient to
20   state a claim under the Eighth Amendment. See Oden v. Cambra, C 97-3898-SI, 1999 U.S. Dist.
21   LEXIS 4233, at *11 (N.D. Cal. Mar. 30, 1999) (“doctors (inside and outside of prisons) are not

22   guarantors of pain-free living for their patients. There may be conditions . . . that will result in

23   some pain regardless of what a doctor does”); Villegas v. Cate, 1:10-cv1916-AWI-SKO, 2012

24   U.S. Dist. LEXIS 171, at *8 (E.D. Cal. Jan. 3, 2012) (“There are certain medical conditions with

25   no end-cure and for which it is impossible to achieve a pain-free or symptom-free status.”); see

26   also Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996) (“It would be nice if after appropriate

27   medical attention pain would immediately cease, its purpose fulfilled; but life is not so

28   accommodating. Those recovering from even the best treatment can experience pain.”).

                                                        5
 1   II.    CONCLUSION
 2          For the reasons set forth above, Plaintiff fails to state a cognizable claim. Plaintiff is
 3   granted leave to file an amended complaint to cure the deficiencies identified in this order within
 4   21 days. If Plaintiff no longer desires to pursue this action, he may file a notice of voluntary
 5   dismissal. If Plaintiff needs an extension of time to comply with this order, he shall file a motion
 6   seeking an extension of time no later than 21 days from the date of service of this order.

 7          Plaintiff must demonstrate in any amended complaint how the conditions complained of

 8   have resulted in a deprivation of Plaintiff’s constitutional rights. See Ellis v. Cassidy, 625 F.2d

 9   227 (9th Cir. 1980). An amended complaint must allege in specific terms how each named

10   defendant is involved. There can be no liability under section 1983 unless there is some

11   affirmative link or connection between a defendant’s actions and the claimed deprivation. Rizzo

12   v. Goode, 423 U.S. 362 (1976); May v. Enomoto, 633 F.2d 164, 167 (9th Cir. 1980); Johnson v.

13   Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

14          An amended complaint should be brief. Fed. R. Civ. P. 8(a). Such a short and plain

15   statement must “give the defendant fair notice of what the . . . claim is and the grounds upon

16   which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) quoting Conley v.

17   Gibson, 355 U.S. 41, 47 (1957). Although accepted as true, the “[f]actual allegations must be

18   [sufficient] to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. 127, 555

19   (2007) (citations omitted).

20          Plaintiff is further advised that an amended complaint supercedes the original, Lacey v.

21   Maricopa County, Nos. 09-15806, 09-15703, 2012 WL 3711591, at *1 n.1 (9th Cir. Aug. 29,

22   2012) (en banc), and must be “complete in itself without reference to the prior or superceded

23   pleading.” Local Rule 220.

24          The Court provides Plaintiff with opportunity to amend to cure the deficiencies identified

25   by the Court in this order. Noll v. Carlson, 809 F.2d 1446, 1448-49 (9th Cir. 1987). Plaintiff
     may not change the nature of this suit by adding new, unrelated claims in an amended complaint.
26
     George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no “buckshot” complaints).
27
     ///
28

                                                       6
 1          Based on the foregoing, the Court ORDERS:
 2             1.   Plaintiff is granted leave to file a first amended complaint;
 3             2.   The Clerk’s Office shall send Plaintiff a civil rights complaint form; and
 4             3.   Within 21 days from the date of service of this order, Plaintiff SHALL file a first
 5                  amended complaint curing the deficiencies identified by the Court in this order or
 6                  a notice of voluntary dismissal.

 7   If Plaintiff fails to comply with this order, this action will be dismissed for failure to obey a

 8   court order and for failure to state a claim.

 9
     IT IS SO ORDERED.
10

11      Dated:      May 7, 2019                                /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       7
